The Honorable Steve Bell State Senator P O Box 4282 Batesville, AR 72503
Dear Senator Bell:
This is in response to your request for an opinion on the following questions:
  1. Is it a conflict of interest for one (and the same) person to serve the following three capacities all at the same time:
a.  Newport City Attorney
b.  Deputy Prosecuting attorney-Jackson County
c.  Jackson County Attorney
  2. If a person was appointed to fulfill an unexpired term for City Clerk (municipal) — can that same person run for this same office the following election?
In response to your first question, while we perceive no apparent conflict by virtue of one's service as both deputy prosecuting attorney and county attorney, this office has previously concluded unofficially that the offices of city attorney and deputy prosecuting attorney for the county are incompatible.  See Unofficial Opinion No. 9-85 (copy enclosed.)  Although this question involves a factual review and must, therefore, ultimately be decided by the courts, it is my opinion that a successful argument may be formed against one's service in both positions.
The answer to your second question is, in my opinion, "yes".  The constitutional prohibition against succeeding oneself in office (Ark. Const. Amend. 29, 2) does not apply to municipal court officers.  See, e.g., Johnson Co. Election Comm'rs v. Holman,280 Ark. 128, 655 S.W.2d 408 (1983).  See also Attorney General Opinion No. 86-511 (copy enclosed.)
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.